Ellsworth, J.
It is a serious difficulty with this writ of error that it does not bring up for review any specific decision or ruling of the court, but the whole case as it lay before the judge upon the evidence.
It is said however that the record certainly discloses one error in law, to wit, that the court found no facts whatever upon which to base its decree; that it only accepted the report of a committee but found nothing itself. If this were an error, *589and one of which advantage could be taken by this proceeding, it should have been assigned among the errors relied upon. But we are of opinion that it is not an error, in view of the practice of the court. An acceptance of a report from a committee appointed by the court, if there is nothing more, is an adoption of the finding of the committee by the court, and a sufficient finding of the facts reported.
Nor is there force in the objection that the committee do not themselves expressly find fraud in the respondent, but only certain facts from which the law may infer fraud ; or, we should rather say, facts from which the law justly assumes a wrong to have been done — facts which show that the deed in question was obtained under circumstances which in conscience and good faith require it to be set aside. The judgment itself we think is a sufficient finding and application of the law to the facts reported to sustain the decree setting aside the deed as illegal and void. It may be otherwise where there is no fraud or wrong except through a fraudulent motive or purpose in fact. In that case the fraud should be found by the committee or the court. Without such a finding no wrong is disclosed, and no ground laid for the interposition of a court of equity. This distinction is well illustrated in Pettibone v. Stevens, 15 Conn., 19, where a mortgage given to secure a note honestly executed, but which could not be enforced against attaching creditors, was held to be void as fraudulent in the judgment of the law. A court of equity has no occasion to find fraud, in so many words, as an inference of law, beyond what it does by announcing what the law is upon the facts established or admitted.
It appears that, for a long time before the deed was executed, the grantor had been grossly intemperate, until his mind had become enfeebled and dull of apprehension; that he was unacquainted with business affairs except of the simplest nature, and did not properly and fully comprehend the nature and extent of the contract in question ; that the property conveyed (the whole of it being of the value of some seven thousand dollars,) was sold for a thousand dollars, two hundred of which was paid in cash and the rest in the notes of the grantee *590who was a bankrupt; that at the time the grantor was wholly ignorant of the character, condition and value of the estate he had inherited, and.which he was then contracting to sell to the respondent, and that in fact he did not know of the death of the relative from whom the property had descended to him (having lived at a distance from her,) until he was-informed by the respondent, who had sought him out expressly to obtain the property from him; that while the respondent was aware of the utter ignorance of the petitioner with regard to the property, he did not give him a correct statement with regard to it, according to what he believed, or had reason for believing, to be the fact, but on the contrary, then, and at the subsequent interview when the estate was conveyed, suppressed certain facts which were material to a proper understanding of the transaction on the part of the petitioner, and positively stated what in fact was not true, and what he had not good reason for believing to be true ; and at the same time he excited the fears of the petitioner lest he should lose the property, by representing that the heirs of Esther Patten, under whose will the petitioner indirectly claimed, was in danger of being set aside, when in fact, as the committee finds, the respondent “ had no reason to suppose that the will would be contested.” There were other representations made by the respondent at the time which were not known by him to be true, and which he could have been justified in making to one so ignorant, imbecile and confiding as the petitioner, only by positive knowledge of their truth. Besides all this, the respondent took pains to keep the petitioner out of sight, and to prevent his having communication with any one when he went to Portland to look at the estate, which was the only time that he ever saw it. This course of conduct can have but one aspect in a court of equity. We need not go more into particulars to show the propriety of the decision of the court below. Considering the imbecility and ignorance of the petitioner, the gross inadequacy of the price, the deceptive representations made by the respondent, and the suppression by him of facts material to a proper understanding of his rights by the petitioner, we do not hesitate to say that the deed in question *591can not, upon acknowledged principles of law and equity, be sustained.
There is no error in the judgment complained of.
In this opinion the other judges concurred.
Judgment affirmed.